DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in present Application No. 17/254,887 filed on 12/22/2020.

Information Disclosure Statement
The information disclosure statements filed 12/22/2020 and 03/29/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bollinger on 07/13/2022.
Independent claim 1 is amended to include the limitation of dependent claims 2 and 3. Accordingly, dependent claims 2 and 3 are cancelled.
Also, new independent claim 19 is added to include the limitation of claims 1, 2 and 4. New dependent claims 20-23 are also added.
Furthermore, dependent claims 4 and 14, which originally depends from claim 2 and claim 3; respectively, are amended to depend from claim 1.
     See below.

Proposed Examiner’s Amendment 
Incorporate claims 2 and 3 into claim 1
New independent claim 19 added (incorporate claims 2 and 4 into claim 1) 
New dependent claims 20-23 (based on dependent claims 3, 5, and 6)
 
1. 	(Currently Amended) An electronic element mounting substrate, comprising:
	a first substrate comprising a first face and a second face opposite to the first face;
	a second substrate comprising a third face and a fourth face opposite to the third face, the second substrate being made of a carbon material;
	a third substrate comprising a fifth face and a sixth face opposite to the fifth face, the third substrate being made of a carbon material; and
	a first mounting portion for mounting a first electronic element; wherein,
	the first mounting portion overlaps the third face in a plan view of the electronic element mounting substrate,
	the second substrate is located inside the first substrate in the plan view of the electronic element mounting substrate,
	the third substrate is located between the first substrate and the second substrate in the plan view of the electronic element mounting substrate, 
	the second substrate and the third substrate each have a low heat conduction direction in which heat conduction is low, and a high heat conduction direction in which the heat conduction is high,
	the second substrate and the third substrate are arranged so that the low heat conduction direction of the second substrate and the low heat conduction direction of the third substrate are perpendicular to each other, and the high heat conduction direction of the second substrate and the high heat conduction direction of the third substrate are perpendicular to each other,
wherein the third substrate has a quadrangular shape, and
in the plan view of the electronic element mounting substrate, the heat conduction of the second substrate is higher in a direction perpendicular to a longitudinal direction of the third substrate than in a direction longitudinal to the longitudinal direction of the third substrate, and the heat conduction of the third substrate is higher in the longitudinal direction of the third substrate than in the direction perpendicular to the longitudinal direction of the third substrate, and
wherein, the third substrate comprises one third substrate and another third substrate in the plan view of the electronic element mounting substrate, and the second substrate is arranged between the one third substrate and the other third substrate.

2. 	(Canceled)  

3. 	(Canceled)  

4. 	(Currently Amended)  The electronic element mounting substrate according to claim [[2]] 1,
	wherein, in the plan view of the electronic element mounting substrate, the third substrate extends more than the second substrate in the longitudinal direction of the third substrate.
 
5. 	(Previously Presented) The electronic element mounting substrate according to claim 1, further comprising:
	a second mounting portion for mounting a second electronic element,
	wherein the second mounting portion overlaps with the fourth face in the plan view of the electronic element mounting substrate, and
	in the plan view of the electronic element mounting substrate, heat conduction of the second substrate is higher in a planar direction thereof than in a thickness direction thereof.

6. 	(Previously Presented) The electronic element mounting substrate according to claim 5,
	wherein the third substrate is configured so that a thermal conductivity in a direction along a side of the second substrate is greater than a thermal conductivity in a direction perpendicular to the direction along the side of the second substrate.

7. 	(Previously Presented) The electronic element mounting substrate according to claim 1,
	wherein the second substrate comprises a plurality of second substrates and the third substrate comprises a plurality of third substrates, and the plurality of second substrates and the plurality of third substrates are arranged in a staggered format in a planar direction of the electronic element mounting substrate.

8. 	(Original) The electronic element mounting substrate according to claim 7,
	wherein, in the plan view of the electronic element mounting substrate, the first mounting portion is located so as to straddle a boundary between the second substrate and the third substrate.

9. 	(Previously Presented) The electronic element mounting substrate according to claim 1, further comprising:
	a fourth substrate comprising a seventh face, and an eighth face opposite to the seventh face; and
	a fifth substrate comprising a ninth face, and a tenth face opposite to the ninth face,
	wherein the fourth substrate is arranged so that the seventh face is opposed to the first face, and
	the fifth substrate is arranged so that the ninth face is opposed to the second face.

10. 	(Previously Presented) An electronic device, comprising:
	the electronic element mounting substrate according to claim 1; and
	a first electronic element which is mounted on the first mounting portion of the electronic element mounting substrate.

11. 	(Previously Presented) An electronic device, comprising:
	the electronic element mounting substrate according to claim 5; and
	a second electronic element which is mounted on the second mounting portion of the electronic element mounting substrate.

12. 	(Previously Presented) The electronic device according to claim 10, comprising:
	a wiring board or electronic element housing package in which the electronic element mounting substrate is installed.

13. 	(Previously Presented) An electronic module, comprising:
	the electronic device according to claim 10; and
	a module substrate to which the electronic device is connected.

14. 	(Currently Amended) The electronic element mounting substrate according to claim [[3]] 1,
	wherein, in the plan view of the electronic element mounting substrate, the third substrate extends more than the second substrate in the longitudinal direction of the third substrate.

15. 	(Previously Presented) The electronic device according to claim 11, comprising:
	a wiring board or electronic element housing package in which the electronic element mounting substrate is installed.

16. 	(Previously Presented) An electronic module, comprising:
	the electronic device according to claim 11; and
	a module substrate to which the electronic device is connected.

17. 	(Previously Presented) An electronic module, comprising:
	the electronic device according to claim 12; and
	a module substrate to which the electronic device is connected.

18. 	(Previously Presented) An electronic module, comprising:
	the electronic device according to claim 15; and
	a module substrate to which the electronic device is connected.

19. 	(New) An electronic element mounting substrate, comprising:
	a first substrate comprising a first face and a second face opposite to the first face;
	a second substrate comprising a third face and a fourth face opposite to the third face, the second substrate being made of a carbon material;
	a third substrate comprising a fifth face and a sixth face opposite to the fifth face, the third substrate being made of a carbon material; and
	a first mounting portion for mounting a first electronic element; wherein,
	the first mounting portion overlaps the third face in a plan view of the electronic element mounting substrate,
	the second substrate is located inside the first substrate in the plan view of the electronic element mounting substrate,
	the third substrate is located between the first substrate and the second substrate in the plan view of the electronic element mounting substrate, 
	the second substrate and the third substrate each have a low heat conduction direction in which heat conduction is low, and a high heat conduction direction in which the heat conduction is high,
	the second substrate and the third substrate are arranged so that the low heat conduction direction of the second substrate and the low heat conduction direction of the third substrate are perpendicular to each other, and the high heat conduction direction of the second substrate and the high heat conduction direction of the third substrate are perpendicular to each other,
wherein the third substrate has a quadrangular shape, and
in the plan view of the electronic element mounting substrate, the heat conduction of the second substrate is higher in a direction perpendicular to a longitudinal direction of the third substrate than in a direction longitudinal to the longitudinal direction of the third substrate, and the heat conduction of the third substrate is higher in the longitudinal direction of the third substrate than in the direction perpendicular to the longitudinal direction of the third substrate, and
wherein, in the plan view of the electronic element mounting substrate, the third substrate extends more than the second substrate in the longitudinal direction of the third substrate.

20. 	(New) The electronic element mounting substrate according to claim 19, 
	wherein, the third substrate comprises one third substrate and another third substrate in the plan view of the electronic element mounting substrate, and the second substrate is arranged between the one third substrate and the other third substrate.

21. 	(New) The electronic element mounting substrate according to claim 19, further comprising:
	a second mounting portion for mounting a second electronic element,
	wherein the second mounting portion overlaps with the fourth face in the plan view of the electronic element mounting substrate, and
	in the plan view of the electronic element mounting substrate, heat conduction of the second substrate is higher in a planar direction thereof than in a thickness direction thereof.

22. 	(New) The electronic element mounting substrate according to claim 21,
	wherein the third substrate is configured so that a thermal conductivity in a direction along a side of the second substrate is greater than a thermal conductivity in a direction perpendicular to the direction along the side of the second substrate.

Allowable Subject Matter
Claims 1, 4-22 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic element mounting substrate, comprising:
a first substrate comprising a first face and a second face opposite to the first face;
a second substrate comprising a third face and a fourth face opposite to the third face, the second substrate being made of a carbon material; a third substrate comprising a fifth face and a sixth face opposite to the fifth face, the third substrate being made of a carbon material; and a first mounting portion for mounting a first electronic element; wherein, the first mounting portion overlaps the third face in a plan view of the electronic element mounting substrate, the second substrate is located inside the first substrate in the plan view of the electronic element mounting substrate, the third substrate is located between the first substrate and the second substrate in the plan view of the electronic element mounting substrate, 
the second substrate and the third substrate each have a low heat conduction direction in which heat conduction is low, and a high heat conduction direction in which the heat conduction is high, the second substrate and the third substrate are arranged so that the low heat conduction direction of the second substrate and the low heat conduction direction of the third substrate are perpendicular to each other, and the high heat conduction direction of the second substrate and the high heat conduction direction of the third substrate are perpendicular to each other, wherein the third substrate has a quadrangular shape, and in the plan view of the electronic element mounting substrate, the heat conduction of the second substrate is higher in a direction perpendicular to a longitudinal direction of the third substrate than in a direction longitudinal to the longitudinal direction of the third substrate, and the heat conduction of the third substrate is higher in the longitudinal direction of the third substrate than in the direction perpendicular to the longitudinal direction of the third substrate, and wherein, the third substrate comprises one third substrate and another third substrate in the plan view of the electronic element mounting substrate, and the second substrate is arranged between the one third substrate and the other third substrate.
          Therefore, claim 1 and its dependent claims 4-18 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 19 with the allowable feature being; An electronic element mounting substrate, comprising: a first substrate comprising a first face and a second face opposite to the first face; a second substrate comprising a third face and a fourth face opposite to the third face, the second substrate being made of a carbon material; a third substrate comprising a fifth face and a sixth face opposite to the fifth face, the third substrate being made of a carbon material; and a first mounting portion for mounting a first electronic element; wherein, the first mounting portion overlaps the third face in a plan view of the electronic element mounting substrate, the second substrate is located inside the first substrate in the plan view of the electronic element mounting substrate,
the third substrate is located between the first substrate and the second substrate in the plan view of the electronic element mounting substrate, the second substrate and the third substrate each have a low heat conduction direction in which heat conduction is low, and a high heat conduction direction in which the heat conduction is high, the second substrate and the third substrate are arranged so that the low heat conduction direction of the second substrate and the low heat conduction direction of the third substrate are perpendicular to each other, and the high heat conduction direction of the second substrate and the high heat conduction direction of the third substrate are perpendicular to each other, wherein the third substrate has a quadrangular shape, and in the plan view of the electronic element mounting substrate, the heat conduction of the second substrate is higher in a direction perpendicular to a longitudinal direction of the third substrate than in a direction longitudinal to the longitudinal direction of the third substrate, and the heat conduction of the third substrate is higher in the longitudinal direction of the third substrate than in the direction perpendicular to the longitudinal direction of the third substrate, and wherein, in the plan view of the electronic element mounting substrate, the third substrate extends more than the second substrate in the longitudinal direction of the third substrate.
          Therefore, claim 19 and its dependent claims 20-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847